UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-2196


ANTOINE D. MARTIN,

                    Plaintiff - Appellant,

             v.

ROY COOPER, Governor of the State of North Carolina; MR. JOSHUA STEIN,
Attorney General of the State of North Carolina; ERIK A. HOOKS, Secretary of the
North Carolina Department of Public Safety; HERTFORD COUNTY SHERIFF’S
OFFICE; DEXTER HAYES, Sheriff; LT. MARTY DAVIS, Major; ANDREW
WOMBLE, District Attorney (District 01); SETH EDWARDS, District Attorney
(District 02); FARIS DIXON, District Attorney (District 03A); SCOTT THOMAS,
District Attorney (District 03B); ERNIE LEE, District Attorney (District 04); BEN
DAVID, District Attorney (District 05); VALERIE ASBELL, District Attorney
(District 06); ROBERT EVANS, District Attorney (District 07); MATTHEW
DELBRIDGE, District Attorney (District 08); MIKE WATERS, District Attorney
(District 09); JACQUELINE PEREZ, District Attorney (District 09A); NANCY
LORRIN FREEMAN, District Attorney (District 10); VERNON STEWART,
District Attorney (District 11A); SUSAN DOYLE, District Attorney (District 11B);
BILLY WEST, District Attorney (District 12); JON DAVID, District Attorney
(District 13); SATANA DEBERRY, District Attorney (District 14); SEAN BOONE,
District Attorney (District 15A); JIM WOODALL, District Attorney (District 15B);
KRISTY NEWTON, District Attorney (District 16A); MATT SCOTT, District
Attorney (District 16B); REECE SAUNDERS, District Attorney (District 16C);
JASON RAMEY, District Attorney (District 17A); RICKY BOWMAN, District
Attorney (District 17B); AVERY CRUMP, District Attorney (District 18);
ROXANN VANEEKHOVEN, District Attorney (District 19A); ANDY GREGSON,
District Attorney (District 19B); BRANDY COOK, District Attorney (District 19C);
MAUREEN KRUEGER, District Attorney (District 19D); LYNN CLODFELTER,
District Attorney (District 20A); TREY ROBINSON, District Attorney (District
20B); JAMES O’NEILL, District Attorney (District 21); SARAH KIRKMAN,
District Attorney (District 22A); GARRY FRANK, District Attorney (District 22B);
TOM HORNER, District Attorney (District 23); SETH BANKS, District Attorney
(District 24); SCOTT REILLY, District Attorney (District 25); SPENCER
MERRIWEATHER, District Attorney (District 26); LOCKE BELL, District
Attorney (District 27A); MIKE MILLER, District Attorney (District 27B); TODD
WILLIAMS, District Attorney (District 28); TED BELL, District Attorney (District
29A); GREG NEWMAN, District Attorney (District 29B); ASHLEY WELCH,
District Attorney (District 30),

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Elizabeth City. Terrence W. Boyle, Chief District Judge. (2:19-cv-00002-BO)


Submitted: March 10, 2020                                         Decided: March 12, 2020


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Antoine D. Martin, Appellant Pro Se. Kathryn Hicks Shields, Assistant Attorney General,
Tammera Sudderth Hill, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina; Rudolf Alexander Garcia-Gallont, WOMBLE BOND DICKINSON (US)
LLP, Winston-Salem, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Antoine D. Martin appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 (2018) complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Martin v. Cooper, No.

2:19-cv-00002-BO (E.D.N.C. Oct. 7, 2019). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3